Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 7/25/2022 have been considered.  The claims are in condition for allowance as indicated below.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Lewis et al. (US 20180222620) teach a multi-tiered item packaging carousel for retail locations and multiple types of bags on various tiers of the carousel.  Lewis et al. further teach a selection sensor identifying a bag type during a checkout process.  Schneider (U.S. Patent No. 5083638) teaches an automated point-of-sale machine for consumers to perform checkout processes with minimal human assistance.  Schneider further teaches a platform for holding a bag on two prongs in a checkout station and measuring weights associated with the bag to generate loss prevention alerts.  Rodrigues (US 20160005019) teaches the use of a personal mobile terminal in processing retail purchases at a point-of-sale system.  Rodrigues further teaches comparing weight ranges in checkout procedures and generating alerts and pausing transactions when weights fall outside of predetermined ranges.  Regard (US 20080015956) teaches a bag tracking system and rack for monitoring bag usage in retail setting during checkout.  Regard further teaches determining deflection in a bag reservoirs to make determinations for checkout procedures.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1, 8, and 15.  Examiner has performed an updated search and is unaware of more relevant prior art.  Accordingly, Claims 1, 8, and 15 are allowable over the prior art.  Claims 2-4, 9-10, 12-14, 16-18, and 21-26 depend on Claims 1, 8, and 15, respectively, and are therefore also in condition for allowance.  
Examiner previously rejected the claims under 35 USC 101.  See Non-Final filed 4/25/2022 (rejecting the claims as ineligible).  However, Examiner submits that the claim amendments filed 7/25/2022 present an unconventional arrangement of elements under Step 2B of the 2019 PEG.  84 Fed. Reg. 50.  Accordingly, the claims are eligible.  
Therefore, all rejections of record having been addressed, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627